Citation Nr: 0534518	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).




ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The appellant served on active duty from October 22, 2002 to 
December 17, 2002.

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claim seeking 
entitlement to service connection for asthma and hypertension 
(claimed as high blood pressure).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

The Board notes that the duty to assist includes providing a 
VA medical examination or a medical opinion when necessary 
for an adequate determination.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  

Since the appellant served less than 90 days on active duty, 
he is ineligible for consideration for presumptive service 
connection under the provisions of 38 C.F.R. §§ 3.307 and 
3.309 (2005).  Even though the appellant is ineligible for 
consideration for presumptive service connection, he could 
establish service connection on a direct basis.  

In a 2003 opinion, the VA's General Counsel determined that, 
contrary to 38 C.F.R. § 3.304(b) (2005), the statute provides 
that the presumption of soundness is rebutted only where 
clear and unmistakable evidence shows that the condition 
existed prior to service and that it was not aggravated by 
service.  Under the language of the statute, VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) (2005) imposed a 
requirement not authorized by 38 U.S.C.A. § 1111, it was 
inconsistent with the statute.  See VAOPGCPREC 3-2003; see 
also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. Cir. 1994).  
The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
supra, that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) 
requires that VA shows by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the preexisting disability was not aggravated 
during service.

In a December 1996 private medical examination report from 
Homestead Hospital in Homestead, Florida, the physician 
diagnosed the appellant as having had an acute asthma attack 
with respiratory difficulties such as very poor aeration, 
bilateral wheezing and rhonchi, subcostal retractions, and an 
increased respiratory rate.  The report noted the appellant 
was a known asthmatic.  While in service in November 2002, 
the appellant was placed on profile for asthma due to having 
shortness of breath and chest tightness at night.  During the 
appellant's Entrance Physical Standards Board (EPSBD) 
proceedings in November 2002, the appellant was found to have 
been complaining of shortness of breath and chest tightness 
during physical training.  The EPSBD noted in the report that 
the appellant's asthma condition pre-dated his entry into 
service.  However, the EPSBD did not make a specific finding 
as to whether the appellant's asthma was aggravated in 
service or that the increase in disability was due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2005).  On remand, the appellant should be examined to 
obtain an opinion as to whether it was aggravated during 
service.

Similarly, the record for the service connection claim for 
hypertension appears to be missing pertinent information.  
The record contains service medical records from a July 2002 
pre-enlistment physical examination in which the examiner 
conducted three tests of the appellant's blood pressure.  The 
blood pressure values were 157/92, 147/93 and 134/80.  A 
November 2002 service medical record revealed that the 
appellant had been prescribed hydrochlorothiazide (HCTZ), a 
drug used to treat hypertension.  That record reflected that 
the appellant had blood pressure readings of 161/87 and 
172/103 and an assessment of questionable hypertension (HTN).  
The Board notes, under the regulations, this was insufficient 
to confirm a diagnosis of hypertension.  To confirm 
hypertension there must be readings taken two or more times 
on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2005).  Although there were 
three readings for the appellant in July 2002, there were no 
subsequent tests until November 2002.  The November 2002 
examination appears to show the appellant has hypertension; 
however, there are no tests confirming such a diagnosis.

On remand, the appellant should be scheduled for an 
examination to ascertain whether he has hypertension and if 
so its etiology.  The Board reminds the appellant that the 
duty to assist is not a one-way street, and that he has a 
duty to cooperate, to include reporting for examination.  38 
C.F.R. §§ 3.326, 3.327, 3.655 (2005); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration for service 
connection for asthma and hypertension will be deferred and 
the case is hereby REMANDED for the following actions:

1.  The VA should contact the appellant 
and ask that he furnish all pre and post 
service medical records in his possession 
showing treatment for asthma or high 
blood pressure.  Additionally, VA should 
request that the appellant provide 
information as to the dates of any 
treatment the appellant has received for 
these disorders since December 1996, 
including all post-service medical 
records.  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, VA should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2005).  

2.  After completion of 1 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded respiratory and 
hypertension examinations in order to 
ascertain the etiology, nature, and 
extent of the appellant's asthma and 
hypertension if found.  All tests and 
studies deemed necessary should be 
accomplished.  The claims file, this 
remand, and treatment records must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examination, and the examiner(s) should 
so indicate in the report.  After a 
review of all pertinent medical 
treatment, and examination records in the 
appellant's claims file, and following a 
thorough clinical examination, the 
examiner should offer opinions as to: 

(a)  First, the respiratory examiner is 
requested to offer a medical opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the appellant's asthma was aggravated 
(worsened), beyond the natural 
progression by active duty.

(b)  Second, the examiner should test the 
appellant's blood pressure two or more 
times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1.  If hypertension is 
diagnosed, the examiner is requested to 
offer a medical opinion as to: whether it 
is at least as likely as not (50 percent 
or more probability) that the appellant's 
hypertension: began during, incurred in 
or was aggravated (worsened), as the 
result of active service.

The examiner(s) should clearly outline 
the rationale for any opinion expressed.  
A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims for asthma and 
hypertension on a direct basis.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case 
(SSOC), which discusses the ramifications 
of VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, with regard to the 
service-connection claims and fully sets 
forth the controlling law and regulations 
pertinent to the issues on appeal.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim(s).  38 
C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


